Citation Nr: 0123049	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  01-03 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 12, 2000 
for the grant of Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty in the Coast Guard from 
September 1969 to October 1990, when he died.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
of decisions issued by the Montgomery, Alabama Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied the appellant's claim of entitlement to an effective 
date earlier than June 12, 2000 for the grant of Dependency 
and Indemnity Compensation (DIC) benefits.

The Board notes that the appellant had requested a hearing 
before the Board, by videoconference and in person, in her VA 
Form 9 and another document submitted in March 2001.  She 
also requested a local hearing at the RO; this personal 
hearing was held in May 2001.  The appellant subsequently 
withdrew her Board hearing requests in a written document 
submitted to the RO in June 2001.  Accordingly, her hearing 
request has effectively been withdrawn.  38 C.F.R. 
§ 20.704(e).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45620 (August 29, 
2001).  This remand will also give the RO an opportunity to 
develop these claims pursuant to those regulations.

In the informal hearing presentation submitted in September 
2001, the appellant's representative specifically asked that 
the Board remand the case to the RO.  In an effort to assist 
the RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

As noted by the appellant's representative, if an application 
on a prescribed form was filed with the Social Security 
Administration (SSA), it will be considered a claim for death 
benefits and will be considered to have been received at the 
VA as of the date it was received at SSA.  38 C.F.R. § 3.153.  
Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has found that VA had a plausible basis for 
assigning an earlier effective date for the grant of DIC 
benefits when SSA notified the RO that the widow had filed a 
claim for SSA benefits on that earlier date.  Schoolman v. 
West, 12 Vet. App. 307 (1999).

Therefore, the questions of if and when the appellant filed 
such an application with SSA are relevant to this case.  The 
record does not reflect that any action was taken by the RO 
to ascertain whether or not SSA received any such completed 
form.  This information should be ascertained prior to 
appellate review.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact SSA in order to 
determine whether the appellant may have 
applied for SSA benefits on an application 
form which meets the requirements of 
38 C.F.R. § 3.153, and it should secure a 
copy of the claim form and any supporting 
documents she submitted.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2001) and the final rule 
published at 66 Fed. Reg. 45620 (August 
29, 2001) is fully complied with and 
satisfied.

3.  Thereafter, the RO should readjudicate 
the appellant's claim.  The RO should 
consider all of the evidence of record, 
and any additional evidence obtained by 
the RO pursuant to this remand.  The RO 
should adjudicate the appellant's claim on 
the appropriate legal basis and with 
consideration of all pertinent 
regulations.

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





